Exhibit 10.1

EFJ, INC. 2005 OMNIBUS INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement is made and entered into by and between EFJ
Inc. (the “Company”) and [Insert Full Name] (“Participant”) as of the date of
acceptance, pursuant to the EFJ, Inc. 2005 Omnibus Incentive Plan (the “Plan”).
The Committee administering the Plan have selected the Participant to receive
the following grant of restricted stock units (“RSUs”). This grant of RSUs
entitles the Participant to receive a payment in shares of the common stock of
EFJ, Inc. (the “Common Stock”) for the number of shares of the Common Stock for
which these RSUs were granted, as specified in Section 1 hereof, on the terms
and conditions of the Plan, including the Vesting Period, and as set forth
below, which Participant accepts and to which the Participant agrees:

1. RSUs Granted:

 

Number of Shares Subject to RSUs    [Insert Number of RSUs] Grant Date   
[Insert Grant Date] Expiration Date    [Insert Expiration Date]

2. Vesting Period. The Vesting Period shall commence on the date of this
Agreement and shall end on the dates set forth below as to that percentage of
the RSUs subject to this Agreement set forth opposite each such date:

 

Date

   Percentage
Vested  

1st Anniversary of Grant Date

   25 %

2nd Anniversary of Grant Date

   25 %

3rd Anniversary of Grant Date

   25 %

4th Anniversary of Grant Date

   25 %

Immediately upon vesting, RSUs shall be converted to Common Stock on a one-unit
for one-share basis and such Common Stock shall be delivered to Participant as
soon as reasonably practicable, subject to the applicable tax withholding.

3. Termination of Employment. If Participant ceases to be an employee,
consultant or director of the Company and/or a Subsidiary (collectively referred
to as “Service Provider”) prior to completion of any Vesting Period, Participant
agrees that all unvested RSUs held by Participant upon the cessation of
Participant’s relationship with the Company as a Service Provider will be
immediately and unconditionally forfeited without any action required by
Participant or the Company.

4. No Ownership Rights Prior to Issuance of Common Stock. Participant shall not
have any rights as a shareholder of the Company with respect to the shares of
Common Stock underlying the RSUs, including but not limited to the right to vote
or receive dividends with respect to such shares of Common Stock, until and
after the RSUs have vested.

5. Withholding Taxes. Upon vesting pursuant to the Vesting Period, Participant
shall be entitled to receive the shares of Common Stock, less an amount of
shares of Common Stock with a Fair Market Value, used herein as defined in the
Plan, on the date of vesting equal to the minimum required withholding
obligation taking into account all applicable federal, state, local



--------------------------------------------------------------------------------

and foreign taxes, resulting in Participant being entitled to receive the net
number of shares of Common Stock after withholding of shares for taxes.
Notwithstanding the foregoing, prior to the delivery of any shares of Common
Stock and at the sole and absolute discretion of the Committee, Participant may
make adequate arrangements with the Company to pay the applicable withholding
taxes with cash or other payroll withholding.

6. Delivery of Shares of Common Stock. As soon as reasonably practicable
following the date of vesting pursuant to the Vesting Period, but in no event
later than the 15th day of the third month following the later of the Company’s
or the Participant’s tax year end of the year in which vesting occurs, the
Company shall cause to be delivered to Participant a stock certificate
representing the number of shares of Common Stock (net of tax withholding as
provided in Section 5) deliverable to Participant in accordance with the
provisions of this Agreement.

7. Nontransferability of RSUs. Prior to their conversion into Common Stock, the
RSUs may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated otherwise than by will or by the laws of descent and
distribution, prior to such time as the shares of Common Stock have actually
been issued and delivered to Participant.

8. Acknowledgements. Participant acknowledges receipt of, and understands and
agrees to the terms of, the RSUs award and the Plan. In addition to the above
terms, Participant understands and agrees to the following:

(a) Participant hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement, but prior to the completion
of the Vesting Period. If and to the extent that any provision contained in this
Agreement is inconsistent with the Plan, the Plan shall govern.

(b) Participant acknowledges that as of the date of this Agreement, the
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the acquisition of shares of Common Stock underlying
the RSUs in the Company and supersedes all prior oral and written agreements
pertaining to the RSUs.

(c) Participant understands that the Company has reserved the right to amend or
terminate the Plan at any time, and that the award of RSUs under the Plan at one
time does not in any way obligate the Company or its subsidiaries to grant
additional RSUs in any future year or in any given amount. Participant
acknowledges and understands that Participant’s participation in the Plan is
voluntary and that the RSUs and any future RSUs under the Plan are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, other than to the extent required by local law.

(d) Participant acknowledges and understands that the future value of the shares
of Common Stock acquired by Participant under the Plan is unknown and cannot be
predicted with certainty and that no claim or entitlement to compensation or
damages arises from the forfeiture of the RSUs or termination of the Plan or the
diminution in value of any shares of Common Stock acquired under the Plan.

 

2



--------------------------------------------------------------------------------

9. No Right to Continued Employment. Neither the RSUs nor any terms contained in
this Agreement shall confer upon Participant any expressed or implied right to
be retained in the service of Company or any subsidiary for any period at all,
nor restrict in any way the right of Company or any such subsidiary, which right
is hereby expressly reserved, to terminate his or her employment at any time
with or without cause.

10. Compliance with Laws and Regulations. The award of the RSUs to Participant
and the obligation of the Company to deliver shares of Common Stock hereunder
shall be subject to (a) all applicable federal, state, local and foreign laws,
rules and regulations, and (b) any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Company shall, in its sole discretion, determine to be necessary or
applicable. Moreover, shares of Common Stock shall not be delivered hereunder if
such delivery would be contrary to applicable law or the rules of any applicable
stock exchange.

11. Definitions. All capitalized terms that are used in this Agreement that are
not defined herein have the meanings defined in the Plan. In the event of a
conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall prevail.

12. Notices. Any notice or other communication required or permitted hereunder
shall, if to the Company, be in accordance with the Plan, and, if to
Participant, be in writing and delivered in person or by registered or certified
mail or overnight courier, postage prepaid, addressed to Participant at his or
her last known address as set forth in the Company’s records.

13. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.

14. Governing Law. This Agreement together with the Plan shall be governed by
and construed in accordance with the laws of the State of Delaware.

15. Transferability of Agreement. This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Participant, his or her estate, heirs,
executors, legatees, administrators, designated beneficiary and personal
representatives.

16. Counterparts. This Agreement has been executed in two counterparts, each of
which shall constitute one and the same instrument.

[Signature page to follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this RSU Agreement,
in the case of the Company by its duly authorized officer, as of the date of
acceptance.

 

PARTICIPANT     [Insert Name of Company Signatory]       By:     (Signature)    
        Its:     (Name)      

 

4